DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 19th, 2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed January 13th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11-13, 15, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordoley (US 20160083083 A1).
Re claim 1, Bordoley discloses an apparatus (Fig. 24, aircraft), comprising: a nacelle having an outer surface (Fig. 24, two engine nacelles with outer surfaces); and a multi-segment chine (Fig. 1a, 100) including a first segment (104) and a second segment (106) respectively located on and extending radially outward from the outer surface of the nacelle (Para 0074, “When located on the engine nacelle, the vortex generator is located on the inboard edge”), the first segment (104) fixedly coupled to the nacelle (Para 0078, 104 is attached to 20 by means “such as welding”), the second segment (106) rotatable relative to the first segment about an axis of rotation (Para 0082, “The vane 106 rotates relative to the second part 104a around axis 124”), the axis of rotation substantially perpendicular to the outer surface of the nacelle (Para 0078, “the axis 124 is perpendicular to the lifting surface 20”).
Re claim 2, Bordoley discloses the apparatus of claim 1, wherein the first segment (104) is a leading segment of the multi-segment chine (Para 0080, “leading edge 106a”, which is the edge where first segment 104 is located), and the second segment (106) is a trailing segment of the multi-segment chine (106 is further aft than 104).  
Re claim 3, Bordoley discloses the apparatus of claim 1, wherein the first segment (104) is oriented along a fore-aft direction (Fig. 1d, the opening 122 of 104 is located forward and the cavity 118 is located aft, therefore 104 is oriented in a fore-aft direction) of the nacelle (Para 0085, “the vortex generator 100 is substantially aligned with the airflow along the free stream velocity (V)”, which is aligned with the nacelle).
Re claim 5, Bordoley discloses the apparatus of claim 1, wherein the axis of rotation (124) is located at a leading edge of the second segment (Fig. 1b, axis 124 is located at leading edge 106a, shown in Fig. 1e).
Re claim 11, Bordoley discloses a method, comprising: rotating a second segment (Para 0082, “The vane 106 rotates relative to the second part 104a around axis 124”) of a multi-segment chine (Fig. 1a, 100) relative to a first segment (104) of the multi-segment chine, the first segment and the second segment respectively located on and extending radially outward from an outer surface of a nacelle (Para 0074, “When located on the engine nacelle, the vortex generator is located on the inboard edge”), the first segment (104) fixedly coupled to the nacelle (Para 0078, 104 is attached to 20 by means “such as welding”), the second segment (106) rotatable relative to the first segment about an axis of rotation (Para 0082, “The vane 106 rotates relative to the second part 104a around axis 124”), the axis of rotation substantially perpendicular to the outer surface of the nacelle (Para 0078, “the axis 124 is perpendicular to the lifting surface 20”).
Re claim 12, Bordoley discloses a method of claim 11, wherein the first segment (104) is a leading segment of the multi-segment chine (Para 0080, “leading edge 106a”, which is the edge where first segment 104 is located), and the second segment (106) is a trailing segment of the multi-segment chine (106 is further aft than 104). 
Re claim 13, Bordoley discloses a method of claim 11, wherein the first segment (104) is oriented along a fore-aft direction (Fig. 1d, the opening 122 of 104 is located forward and the cavity 118 is located aft, therefore 104 is oriented in a fore-aft direction) of the nacelle (Para 0085, “the vortex generator 100 is substantially aligned with the airflow along the free stream velocity (V)”, which is aligned with the nacelle).
Re claim 15, Bordoley discloses a method of claim 11, wherein the axis of rotation (124) is located at a leading edge of the second segment (Fig. 1b, axis 124 is located at leading edge 106a, shown in Fig. 1e).
Re claim 21, Bordoley discloses the apparatus of claim 1, further comprising a wing (Fig. 24, two wings), wherein the nacelle (Fig. 24, two nacelles) is coupled to the wing via a pylon extending downward from the wing (Fig. 24, two pylons shown extending downward from wings and coupling the nacelle to the wing).
Re claim 22, Bordoley discloses the apparatus of claim 22, wherein a leading edge of the nacelle is located forward of and below a leading edge of the wing (Fig. 24, leading edge of nacelle shown forward of and below leading edge of wing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-10, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Brislawn (US 5779191).
Re claim 4, Bordoley discloses the apparatus of claim 1, but fails to disclose wherein the axis of rotation is located at a trailing edge of the first segment.
However, Brislawn teaches an axis of rotation (Fig. 2a, plus mark) is located at a trailing edge of the first segment (Fig. 2a, plus mark is at trailing edge of 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the first segment be extended forward in the shape of an airfoil and therefore having the axis of rotation be located at a trailing edge of the first segment as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to streamline the first segment for purposes of aerodynamics and drag reduction.
Re claim 6, Bordoley discloses the apparatus of claim 1, wherein the second segment (106) is rotatable about the axis of rotation (124) to a neutral position (Para 0086, “FIG. 1G, the vortex generator 100 is in its retracted position at cruising speed which is at some predetermined angle βcruise, preferably any angle from 0<b<10 degrees (excluding zero degrees) relative to the direction of the free stream velocity (V)”), but fails to disclose that the second segment is substantially coplanar with the first segment.
However, Brislawn teaches that the second segment is substantially coplanar with the first segment (Fig. 2a, 32 is in a neutral position and is substantially coplanar with first segment 22 as they are substantially parallel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the first segment be extended forward in the shape of an airfoil and therefore having the second segment be substantially coplanar with the first segment when in the neutral position as disclosed by Brislawn. One of ordinary 
Re claim 7, Bordoley discloses the apparatus of claim 6, wherein the second segment (106) is rotatable about the axis of rotation (124) to a pitched position in which the second segment is positioned at an angle relative to the first segment (Para 0085, “At takeoff, the vortex generator 100 is in its deployed position which is at some predetermined angle βslow, preferably approximately 10-25 degrees”).
Re claim 8, Bordoley discloses the apparatus of claim 7, wherein the multi-segment chine (100) is configured to: generate a first vortex when the second segment is in the neutral position (the neutral position is “any angle from 0<b<10 degrees (excluding zero degrees)”, which would therefore generate some vortex during flight); and generate a second vortex when the second segment is in the pitched position (Para 0085, “Because the vortex generator 100 is deployed, the vortex generator 100 generates vortices”), the second vortex differing from the first vortex (one of ordinary skill in the art would recognize that the vortices generated by the chine in the neutral and pitched positions would be different).
Re claim 9, Bordoley discloses the apparatus of claim 1, further comprising: an actuation mechanism (spring 102) operatively coupled to the second segment, the actuation mechanism configured to rotate the second segment about the axis of rotation (Para 0085, “the spring 102 uncoils or unwinds which causes the vane 106 to rotate”); but fails to disclose a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism.
However, Brislawn teaches a controller (control valve 47) operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism (Col. 4, lines 17-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having a controller 
Re claim 10, Bordoley as modified discloses the apparatus of claim 9, but fails to disclose wherein the controller is configured to command the actuation mechanism to rotate the second segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.  
However, Brislawn teaches wherein the controller (47) is configured to command the actuation mechanism (40) to rotate the second segment (32) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled (Col. 4, lines 23-27, “When the control column 45 is pushed to the forward stop (not shown), a small collar 49 attached to the elevator control cable 51 pushes the control valve 47 to a second position that causes the actuator 40 to drive the pylon flap 32 to its deflected position”, the control column 45 is associated with an angle of attack as it controls the elevator as stated in Col. 4, lines 6-7: “commands full down elevator by pushing a control column 45”), a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley as modified by having the controller be configured to command the actuation mechanism to rotate the second segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to provide automated control of the chine to respond to flight conditions, which would reduce pilot load. 
Re claim 14, Bordoley discloses a method of claim 11, wherein the axis of rotation is located at a trailing edge of the first segment.
However, Brislawn teaches an axis of rotation (Fig. 2a, plus mark) is located at a trailing edge of the first segment (Fig. 2a, plus mark is at trailing edge of 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the first segment be extended forward in the shape of an airfoil and therefore having the axis of rotation be located at a trailing edge of the first segment as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to streamline the first segment for purposes of aerodynamics and drag reduction.
Re claim 16, Bordoley discloses a method of claim 11, wherein rotating the second segment (106) includes rotating the second segment (106) about the axis of rotation (124) to a neutral position (Para 0086, “FIG. 1G, the vortex generator 100 is in its retracted position at cruising speed which is at some predetermined angle βcruise, preferably any angle from 0<b<10 degrees (excluding zero degrees) relative to the direction of the free stream velocity (V)”), but fails to disclose that the second segment is substantially coplanar with the first segment.
However, Brislawn teaches that the second segment is substantially coplanar with the first segment (Fig. 2a, 32 is in a neutral position and is substantially coplanar with first segment 22 as they are substantially parallel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the first segment be extended forward in the shape of an airfoil and therefore having the second segment be substantially coplanar with the first segment when in the neutral position as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to streamline the first segment for purposes of aerodynamics and drag reduction.
Re claim 17, Bordoley discloses a method of claim 16, wherein rotating the second segment (106) includes rotating the second segment (106) about the axis of rotation (124) to a pitched position in which the second segment is positioned at an angle relative to the first segment (Para 0085, “At takeoff, the vortex generator 100 is in its deployed position which is at some predetermined angle βslow, preferably approximately 10-25 degrees”).
Re claim 18, Bordoley discloses a method of claim 17, further comprising, in response to an airflow presented at the multi-segment chine (Para 0085, “during low speed flight” and “at cruising speed”): generating a first vortex when the second segment is in the neutral position (the neutral position is “any angle from 0<b<10 degrees (excluding zero degrees)”, which would therefore generate some vortex during flight); and generating a second vortex when the second segment is in the pitched position (Para 0085, “Because the vortex generator 100 is deployed, the vortex generator 100 generates vortices”), the second vortex differing from the first vortex (one of ordinary skill in the art would recognize that the vortices generated by the chine in the neutral and pitched positions would be different).  
Re claim 19, Bordoley discloses a method of claim 11, further comprising: an actuation mechanism (spring 102) operatively coupled to the second segment, the actuation mechanism configured to rotate the second segment about the axis of rotation (Para 0085, “the spring 102 uncoils or unwinds which causes the vane 106 to rotate”), but fails to disclose controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism.
However, Brislawn controlling an actuation mechanism (Col. 4, lines 17-19) via a controller (control valve 47) operatively coupled to the actuation mechanism.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to provide means for controlling the angle of the chine in order to generate the desired vortex for a given phase of flight.
Re claim 20, Bordoley discloses a method of claim 19, but fails to disclose wherein controlling the actuation mechanism (40) includes commanding the actuation mechanism (40), via the controller (47), to rotate the second segment (32) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled (Col. 4, lines 23-27, “When the control column 45 is pushed to the forward stop (not shown), a small collar 49 attached to the elevator control cable 51 pushes the control valve 47 to a second position that causes the actuator 40 to drive the pylon flap 32 to its deflected position”, the control column 45 is associated with an angle of attack as it controls the elevator as stated in Col. 4, lines 6-7: “commands full down elevator by pushing a control column 45”), a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated 
However, Brislawn teaches wherein controlling the actuation mechanism (40) includes commanding the actuation mechanism (40), via the controller (47), to rotate the second segment (32) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled (Col. 4, lines 23-27, “When the control column 45 is pushed to the forward stop (not shown), a small collar 49 attached to the elevator control cable 51 pushes the control valve 47 to a second position that causes the actuator 40 to drive the pylon flap 32 to its deflected position”, the control column 45 is associated with an angle of attack as it controls the elevator as stated in Col. 4, lines 6-7: “commands full down elevator by pushing a control column 45”), a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley as modified by having controlling the actuation mechanism include commanding the actuation mechanism, via the controller, to rotate the second segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to provide automated control of the chine to respond to flight conditions, which would reduce pilot load. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642